SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

456
CAF 13-01032
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, LINDLEY, AND VALENTINO, JJ.


IN THE MATTER OF CHRISTOPHER A. SHARP,
PETITIONER-APPELLANT,

                     V                                            ORDER

RACHEL ALDRICH, RESPONDENT-RESPONDENT.


WAGNER & HART, LLP, OLEAN (JANINE FODOR OF COUNSEL), FOR
PETITIONER-APPELLANT.

SOUTHERN TIER LEGAL SERVICES, A DIVISION OF LEGAL ASSISTANCE OF
WESTERN NEW YORK, INC., OLEAN (JEFFREY M. REED OF COUNSEL), FOR
RESPONDENT-RESPONDENT.

RACHEL L. MITCHELL, ATTORNEY FOR THE CHILD, GOWANDA.


     Appeal from an order of the Family Court, Cattaraugus County
(Michael L. Nenno, J.), entered May 22, 2013 in a proceeding pursuant
to Family Court Act article 6. The order dismissed the petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   May 2, 2014                          Frances E. Cafarell
                                                Clerk of the Court